In reply, it was said by TRIMBLE that it had uniformly been the practice to dismiss appeals for want *Page 110 
of reasons; that it was the duty of the party to see that they were brought up, and that it would be improper for the Court to admit proof of any circumstances to show why they were not, This would be destroying the rule of law.
The practice has been settled to dismiss appeals for the want of reasons, but this is founded in the presumption that no reasons were filed in the court below, but when this presumption is destroyed by proof that they were filed, surely this, court would do wrong to dismiss the appeal, and thus prevent an examination of the cause before the Superior Court, which is the object of an appeal.
If sufficient cause be shown by affidavit, or otherwise, acertiorari ought to issue.
Motion to dismiss overruled and a certiorari awarded.
NOTE. — Amendments of the postea and judgment roll are allowed even after writ of error, and the Court of Errors will receive the amended transcript and act upon it, even after judgment rendered. The subject of amendments is entirely within the discretion of the court below, and the Court of Errors will not inquire into the propriety of amendments made, but will act upon the record as amended. Mellish v. Richardson, 1 Cl.  F. 224.